Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 8, 2018

                                       No. 04-18-00280-CV

                         IN THE INTEREST OF J.A.O., A CHILD
                   From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013EM503255
                          Honorable Eric Rodriguez, Judge Presiding

                                              ORDER

        In accordance with this court’s opinion of this date, appellant’s motion to modify judgment
is denied. This appeal is DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that no
costs be assessed against appellant in relation to this appeal because appellant qualifies as indigent
under TEX. R. APP. P. 20.

       It is so ORDERED on August 8, 2018.


                                                  _____________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2018.

                                                  _____________________________
                                                  Keith E. Hottle, Clerk of Court